   Case 4:18-cr-00575 Document 268 Filed on 08/19/20 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                           SOUTHERN DISTRICT OFUnited
                                                                            TEXAS States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                      August 19, 2020
United States of America,                       §                                    David J. Bradley, Clerk
                                                §
                Plaintiff,                      §
                                                §
'Versus                                         §                         Criminal H-18-575-r
                                                §
Jack Stephen Pursley,                           §
                                                §
                Defendant.                      §


                                     Order on Motion


            Jack Stephen Pursley's motion to continue voluntary surrender is held under

     advisement until it is ripe by the issuance of a surrender order. (267)



            Signed August    4,      2020, at Houston, Texas.




                                                      €4;[N•H~------.
                                                      United States DistrictJudge
